ORDER
DYK, Circuit Judge.
Timothy E. White responds to this court’s November 13, 2000 order regarding White’s appeal here and his identical appeal pending in the United States Court of Appeals for the District of Columbia Circuit.
In his response, White argues that dismissal is unwarranted and reiterates his request to hold this appeal in abeyance pending final disposition of his appeal with the D.C. Circuit from the same district court judgment. In White’s earlier request for a stay, he stated that he was moving to hold his appeal in this court in abeyance because “it is my understanding that I can only have one case on the same issue at anytime.”
In the memorandum order and judgment on review, the United States District Court for the District of Columbia dismissed Wkite’s complaint for failure to state a claim. The district court stated *882that the “crux of plaintiffs complaint is a request for this Court to review the dismissal of an appeal filed in the United States Court of Appeals for the Eleventh Circuit.” White also sought “treble damages under § 1983 in excess of ten million dollars.” The court stated that it was “without authority to review the decisions of which plaintiff complains” and it ruled that the President, judges, and court officials have immunity from liability for damages.
This appeal must be dismissed because it does not fall within the court’s jurisdiction. Nothing in this court’s jurisdictional mandate permits review of actions filed pursuant to 42 U.S.C. § 1983. See 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs.